Citation Nr: 1542014	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral shoulder strain, to include on an extraschedular basis.

2.  Entitlement to initial a rating higher than 20 percent for lumbosacral strain, effective July 3, 2012, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 2004 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral shoulder strain and thoracolumbar strain, and assigned separate noncompensable ratings for each disability.  The Board remanded the claim for additional development in June 2012; and subsequent to the remand, the RO granted a 10 percent rating for lumbosacral strain prior to July 3, 2012, and a 20 percent rating from July 3, 2012.

In July 2014, the Board denied the Veteran's claims on appeal.  However, pursuant to a joint motion for partial remand, the U.S. Court of Appeals for Veterans Claims remanded the July 2014 decision, insofar as the Board denied a compensable rating for bilateral shoulder strain and denied a rating higher than 20 percent for lumbosacral strain, effective July 3, 2012.  The remaining issues addressed in the July 2014 Board decision were not disputed by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for an initial compensable rating for bilateral shoulder strain, the joint motion indicated that the Board did not sufficiently address manifestations of the Veteran's bilateral shoulder pain, with regard to the intention of VA to award a painful joint the minimal compensable rating for that joint, regardless of whether arthritis is present.  The joint motion for partial remand further indicated that the Board did not address the complaints of flare-ups of the bilateral shoulders and lumbosacral spine that were noted on a July 2012 VA orthopedic examination.  In addition, the joint motion determined that the Board did not adequately address whether referral for consideration of an extraschedular rating was warranted, based on the Veteran's symptoms of functional impairment such as limited lifting.  Finally, the joint motion noted that the Board should address whether the July 2012 VA orthopedic examination provided adequate information to determine if functional impairments caused by the Veteran's service-connected bilateral shoulder strain and lumbosacral strain were adequately evaluated at the time of the examination, or if clarification of the July 2012 VA examination or obtaining an additional VA medical opinion was warranted.  The context of this observation was Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that medical experts evaluating functional loss under diagnostic codes using limitation of motion measurements "must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time" and that "[s]such 'determinations should, if feasible, be "portray[ed]" ... in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups'") (quoting DeLuca, 8 Vet. App. at 206)).

Given the medical information that is necessary to resolve the claims on appeal, the Board finds that additional examination is warranted to determine the present severity of the Veteran's bilateral shoulder and lumbar spine disabilities.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain treatment records pertaining to the Veteran's bilateral shoulder and lumbar spine disabilities from the VAMC in Salisbury, North Carolina dated from December 2011 to present.

2.  Ask the Veteran to identify any additional, recent treatment he has received for his bilateral shoulder and back disabilities.

3.  Following the completion of the above development, schedule the Veteran for an appropriate VA examination of his lumbar spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability.

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The testing for lumbar spine range of motion for pain must be based on both active and passive range of motion, and weight-bearing/ non-weightbearing.

Further, the examiner should fully describe the extent and severity of any neurological symptoms in the lower extremities related to the service-connected lumbar spine disability, and state whether the impairment is mild, moderate, moderately severe, or severe in degree, with marked muscular atrophy, incomplete paralysis of the sciatic nerve; or whether there is complete paralysis of the sciatic nerve with foot dangle and drop, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

Also, the examiner should state whether the Veteran's service-connected lumbar spine disability causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Schedule the Veteran for an appropriate VA examination of his bilateral shoulders.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected bilateral shoulder disability.

The examiner also should do the following:  

(a)  Conduct range of motion testing of the shoulders, specifically noting whether - upon repetitive motion of the Veteran's shoulders - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the shoulders are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any ankylosis in the scapulohumeral articulation, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

(c)  State whether there is fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).

(d)  State whether there is any malunion of the humerus with moderate or marked deformity.

(e)  State whether there is recurrent dislocation of the scapulohumeral joint, and if so, discuss the frequency of episodes and guarding of arm movements.

(f)  State whether the severity of any residual pain and weakness in the shoulders, specifically whether there is any severe pain or weakness.

(g)  Identify any neurological pathology related to the service-connected shoulder disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.  The RO should then readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




